Citation Nr: 0331584	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO). 

An appeal was perfected as to the issue of entitlement to an 
evaluation of posttraumatic stress disorder (PTSD), evaluated 
at 70 percent disabling.  By rating action of July 1997, the 
evaluation of the service-connected posttraumatic stress 
disorder (PTSD) was increased to 100 percent disabling, 
effective from January 27, 1997.  Therefore, this issue is no 
longer on appeal.

A videoconference hearing was scheduled at the RO before a 
Veterans Law Judge of the Board in June 2003 pursuant to the 
veteran's request.  The veteran failed to report for his 
hearing.  As the veteran failed to appear for the 
videoconference hearing, and a request for a postponement has 
not been received, this case is being processed as though the 
hearing request has been withdrawn.  See 38 C.F.R. § 20.702.


REMAND

In this case, the veteran is claiming that his currently 
diagnosed hypertension is the result of or is aggravated by 
his service-connected PTSD.  A VA report of August 2000, from 
a staff psychiatrist, reported that the veteran was being 
treated for PTSD and that PTSD can affect hypertension.  On a 
VA examination dated October 2000, the impression was 
hypertension, under treatment.  In an addendum to the 
examination the examiner reported that it was clear to him 
that the veteran's hypertension was not and is not caused by 
his PTSD, however that the veteran's blood pressure needed 
additional control.  Therefore, to assist in the development 
of the veteran's claim, a new VA examination should be 
provided to ascertain the nature of any hypertension and the 
etiology of the claimed disorder and any relationship with 
the veteran's service or a service-connected disability.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  As the provisions of 
the VCAA were not provided to the veteran, to fully comply 
with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 38 
U.S.C.A. § 5103A (West 2002).  See also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled Am. Veterans, supra.

2.	The veteran should be scheduled for 
appropriate examination(s) regarding 
the claim for service connection for 
hypertension by personnel other than 
those who have previously examined the 
veteran.  (Unless otherwise determined 
by medical personnel, who should 
explain why for the claims folder, 
exams should be conducted by a 
cardiologist and a psychiatrist.)  The 
claims folder should be made available 
to the examiner(s) for review as part 
of the examination(s).  The 
examination(s) must encompass a 
detailed review of the veteran's 
service medical records, relevant 
history and current complaints, as 
well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner(s) to 
determine the date of onset of the 
disability for which the veteran seeks 
service connection.  The examiner 
should opine whether it is at least as 
likely as not that the disability at 
issue had its onset during the 
veteran's service or is otherwise 
connected to the veteran's service OR 
is it at least as likely as not that 
the current disability is proximately 
due to or the result of service-
connected PTSD.  As part of this it 
should be determined whether it is at 
least as likely as not that the 
current disability is being aggravated 
(permanently made worse) by the 
service-connected PTSD.  If so, the 
degree of aggravation should be 
quantified to the extent feasible.  

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The veteran's service connection claim 
should be readjudicated on direct 
basis and as secondary to the service-
connected PTSD, if indicated.  This 
should include consideration of the 
case of Allen v. Brown, 7 Vet. 
App. 439 (1995) wherein the Court held 
that service connection may be 
warranted when aggravation of a 
nonservice-connected condition is 
proximately due to or the result of a 
service-connected condition.

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If a copy of the letter cannot 
be obtained, personnel at the VA 
medical center should certify the 
address to which the letter was sent, 
and provide information that it was 
not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




